 In the Matter of BEST MOTOR LINES, EMPLOYERandJEAN MCCONNELL,PETITIONERandDALLAS GENERAL DRIVERS, WAREHOUSEMEN ANDHELPERS, LOCAL UNION No. 745, AFFILIATED WITH INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, AFL, UNIONCase No. 16-RD-3.3SUPPLEMENTAL DECISIONANDCERTIFICATION OF RESULTS OF ELECTIONMarch 23,1949Pursuant to a Board Decision and Direction of Election,' a decerti-fication election by secret ballot was conducted on December 13, 1948,under the direction and supervision of the Regional Director forthe Sixteenth Region, among all lead mechanics, mechanics and me-chanics' helpers, welders, painters, body men, tire men, parts men,and wash and grease men employed at the Employer's Dallas, Texas,terminal.The Tally of Ballots shows that there were approximatelyseven eligible voters ; that of seven valid votes cast, three were forthe Union, and four were against the Union and that there were nochallenged ballots.On December 17, 1948, the Union filed objections to conduct affect-ing the results of the decertification election, and requested that theelection be set aside.In its objections, the Union alleged that theBoard agent conducting the election wrongfully refused to allow oneTyre Terrell, an employee in an eligible classification and employedduring the appropriate pay-roll period, to cast a ballot.On January 17, 1949, the Regional Director issued, and served onthe parties, his Report on Objections, in which he recited: (1) thatTerrell was employed as a porter in May 1948, and has consistentlyand regularly performed tasks incident to this position since thatdate; (2) that the appropriate eligibility list, which was reviewedand accepted in writing by all of the parties' representatives, did notinclude Terrell's name; and, (3) that Terrell did not present himselfto the Board agent conducting the election for the purpose of voting.The Regional Director found that Terrell was not an eligible voter andrecommended that the Board find the objections do not raise substan-tial and material issues with respect to the decertification election,1SON.L.R.B.314.82 N. L. R. B., No. 35.269 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that the Union be decertified as bargaining representative ofthe employees within the unit found by the Board to be appropriate.Under date of January 24,1949, the Union filed exceptions tothe Regional Director'sReport and particularly to his findings thatTerrell was not eligible to vote.Assumingarguendothat Terrell was in fact eligible to vote andthat if he had presented himself at the polls he would have voted forthe Union,the most that the latter could achieve would be a tievote; it still would not have receiveda majorityof the valid votescast.Section 9 (a) of the Act provides,inter alia,that "Representa-tivesselectedfor the purposes of collective bargainingby the majorityof the employeesin a unit appropriate for such purposes shall be theexclusive representative of all employees in such unit."Section 9(c) (1) (A) (ii)provides,in part, that"whenever a petition shallhave been filed by an employee alleging that a substantial number ofemployees assert that the labor organization which is being cur-rently recognized by their employer isno longer a representative asdefined in Section 9 (a)the Board shall investigate such petition."It is apparent,therefore,that the determination of whether or not alabor organization is the bargaining representative in either a certifi-cation or decertification proceeding is based upon whether it representsor no longer representsa majorityof the employees in the appropriateunit.As the Union herein could achieve no more than a tie voteeven if Terrell's vote were counted it isno longerthe bargaining repre-sentative within the meaning of Section 9(c) (1) (A) (ii).Accord-ingly,we shall overrule the objections and the exceptions to theRegional Director's Report on Objections.As the results of the election show that the Union did not receivea majority of the valid votes cast, we shall decertify such organization.CERTIFICATION OF RESULTS OF ELECTIONIT Is IIERFBY CERTIFIED that a majority of the valid ballots of alllead mechanics,mechanics and mechanics' helpers,welders, painters,body men, tire men, parts men, and wash and grease men employedat the Employer'sDallas, Texas, terminal,excluding all other em-ployees and supervisors as definedin the Act,has not been cast forDallas General Drivers, Warehousemen and Helpers,Local UnionNo. 745, affiliated with the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL; and it isfurther certified that the said Union is not the exclusive representativeof such employees for the purposes of collective bargaining withrespect to rates of pay,wages, hours of employment, or other condi-tions of employment.